Title: Thomas S. Hinde to James Madison, 27 August 1829
From: Hinde, Thomas S.
To: Madison, James


                        
                            
                                Dear Sir—
                            
                            
                                
                                    Urbana,
                                
                                August 27, 1829.
                            
                        
                         
                        Your esteemed favor of the 17th instant was received yesterday morning. I thank you, sir, for the opportunity
                            afforded me of making a deposit of an important document relating to national affairs. I feel deeply and sensibly, sir,
                            for many reasons, the honor conferred on me in affording me the opportunity of doing so; for we
                                live for posterity, and set up beacons for the next generation. So soon as I have a little
                            leisure and can seize an opportunity, (to use an expression once applied to yourself by the tall colonel Jos. H. Daviess,)
                            and "can burn tallow," I will commence the task. This letter will be a kind of introduction to the subject. Aware of the
                            propriety of doing so, I will condense the matter both for the present and future communications.
                        I stated in my first letter, that I was a pioneer of the west from a lad. You may,
                            perhaps, form some idea of the fact, if I can present to your inspection, in a condensed form, a view of the scene. I
                            present you my venerable parents at an early period, at the head of a large family, climbing the "cloud-cap’t mountains"
                            to seek an asylum for their rising progeny in the wilderness of Kentucky,--my father, the surgeon of Wolfe and Henry, in his declining years recommencing his professional services in a
                            region but recently the scene of carnage; at the age of eleven or twelve years, myself placed
                            at the country school, to gather what little education the country could afford. Having combatted a wolf on the top
                            Souill’s mountain and came off victor, I was not greatly terrified by their yells, or the screams of panthers, along my
                            lonely school-path.
                        At sixteen, I placed myself in the office of the superior judicial tribunal of Kentucky, which held its terms
                            twice a year at the metropolis. Pursuing the course recommended by Mr. Jefferson to his grandson (Mr. Randolph,) I had the
                            good fortune to acquire the friendship and good will of all the principal men of that country; among others, your esteemed
                            relatives, the late governor Madison and his nephew, (the latter, Dr. John Madison,) than whom worthier men are not to be
                            found, from personal attachment, which continued till his (governor Madison’s) death, and at his request my youngest son
                            bears the name of the latter.
                        In 1805, Messrs. Wood and Street, from Richmond, Va., found their way to Kentucky. Friendly considerations
                            led me to patronize them. This was done through the solicitations of a young friend from Virginia. They commenced a paper,
                            published in 1806, called the Western World. Imbibing strong prejudices against slavery, perhaps from my mother’s repeating, in my infancy, the nurse’s songs composed by
                            Cowper, designed to make such impressions. In June, 1806, to the great astonishment of my friends, I left Kentucky, with
                            all the flattering prospects a youth could have, and hastened to Ohio. Connecting
                            circumstances, and from hints that fell from Wood and others, a deep impression had been made on my mind, that an eventful
                            period was fast approaching.
                        The 16th of June, the sun was eclipsed--all nature appeared to mourn; both animate and inanimate creation
                            were overcast with a gloomy shade. I thought this an awful omen of approaching events. One source of amusement was to call
                            my new comrades to the summit of an Indian mound.* Here I called their attention to the
                            surrounding scenery, my former pursuits, my friends, my country, my prospects--all these had been abandoned for the pride of opinion, against the entailment and perpetuation of slavery
                            upon the rising generation! I remember their looks when I remarked, that after all, (pointing to the sun eclipsed,) I
                            spoke of the gloom that overshadowed my future prospects!
                        In September, the cloud indeed began to appear--it rose in the East. The first rumbling of thunder was heard from the hills of Marietta. Herman Blennerhassett
                            marshaled all his strength in the Querist. This brought forth the "Fredonian," that sprang from
                            numbers into a newspaper: it poured destruction upon the ranks of choice spirits until colonel Burr was arrested in
                            Florida. The subsequent operations are all known. The noted John Wood had withheld the information disclosed by the
                            Fredonian; I believe he received a douceur, fled to Washington city, and commenced his Atlantic
                            World, 1807.
                        The first numbers of the Fredonian was published in a paper which still exists, the Scioto Gazette. I
                            preserved the numbers, and in 1825 I forwarded them to Mr. Clay, to be deposited in the office of the secretary of state;
                            before he left that office these papers had unaccountably disappeared. Mr. Berryman, of Newmarket, Highland county, Ohio,
                            kept a file. At his death, Mr. John H. James, of this place, purchased it. These numbers had been taken out! Mr. John
                            Bailhache, now public printer at Columbus, succeeded Hinde and Richardson (my nephew) in the Fredonian; the paper that
                            continued the subject was taken from his office. Captain R. D. Richardson, who kept the only file of the Fredonian, had
                            his file slipt from him whilst residing in Newport, Kentucky. This is a strange combination of
                            circumstances, which has induced a desire on my part, of seeking some safe depository of facts, and therefore so
                            cheerfully embrace the opportunity thus afforded.
                        With the most ardent wishes for your present and future welfare, and that your last days may be your best
                            days; and that, after having discharged the important duties recently assigned you, your sun, while setting, may cast
                            beams of light of a new era in my beloved and native state, is both the wish and prayer of
                        
                            
                                Th. S. Hinde.
                            
                        
                    * Windship’s mound, Chillicothe.